Citation Nr: 0638252	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-07 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the original amount of $20,105.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The Committee 
denied the veteran's claim for waiver of recovery of 
overpayment in the original amount of $20,105.00.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 7, 2000, the veteran was informed by letter that 
his receipt of pension payments was being terminated due to a 
change in his income.  A subsequent letter dated on November 
24, 2000 informed him that an overpayment had been created in 
the amount of $20,105.00, and that he had 180 days to file a 
request for waiver of recovery of the overpayment.  A request 
for waiver of recovery of the overpayment was received on 
October 23, 2003.  The Committee issued a decision in 
November 2003 that denied waiver of recovery of overpayment 
based on the finding that the veteran had failed to file a 
timely waiver request.  

The veteran argues, however, that his post-traumatic stress 
disorder (PTSD) prevented him from initiating an 
appeal/request for waiver of recovery of overpayment.  He 
says he was hospitalized during much of the 180 day 
appeal/waiver period.  For the purposes of determining 
whether a claimant filed timely appeal, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Barrett v. Principi, 363, F.3d 1316 
(Fed. Cir. 2004).  

As noted above, the veteran argues that he was "extremely 
mentally ill" during the 180 day period when he could have 
filed a request for waiver of recovery of overpayment, and 
that he was also hospitalized for much of that period.  A 
review of the claims file shows that records from the Palo 
Alto VA Medical Center (VAMC) dated prior to September 2000 
and since December 2005 have been obtained.  There is no 
indication that a search for records between the period from 
November 2000 to June 2001 has been made.  As such, and 
because VA records are constructively part of the record 
which must be considered, an attempt should be made to obtain 
the veteran's complete treatment file from the Palo Alto 
VAMC.   See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that treated him for the 
symptoms of his PTSD for the period 
November 2000 and June 2001.  After 
securing the necessary medical release 
forms, the identified records should be 
obtained.

2.  Make arrangements to obtain copies of 
the veteran's complete inpatient and 
outpatient treatment record from the Palo 
Alto VAMC, dated between November 2000 and 
June 2001.  

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
evidence received since the February 2006 
Statement of the Case and discussion of 
all pertinent laws and regulations.  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


